Citation Nr: 1101092	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran's active military service extended from August 1965 
to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In October 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  
A copy of the transcript of that hearing is of record.

The Board remanded the issue of entitlement to service connection 
for migraine headaches, in December 2007.  The claim was 
subsequently granted by the RO in a rating decision dated in 
September 2009.  As the Veteran did not appeal the rating or 
effective date assigned for this disability, this represents a 
complete grant of the Veteran's appeal in regard to this claim.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that in April 2010 (after certification of the 
case to the Board) the Veteran via his representative submitted 
additional evidence directly to the Board.  As the Veteran's 
representative submitted a waiver of RO jurisdiction, the Board 
may and will consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2010).

The Veteran thereafter submitted additional evidence directly to 
the Board without a waiver of RO jurisdiction.  As the non-
duplicative evidence received pertains only to the issue of 
service connection for the low back disability, the Board may 
proceed with respect to the issue of service connection for 
hearing loss.  

The Veteran has raised the issues of service connection for a 
thyroid condition and an increased rating for his left knee 
disability.  See statements from the Veteran dated in June 2003 
and March 2010.  As these issues have not yet been adjudicated 
they are referred to the RO for the appropriate consideration.  

The issue of service connection for a low back disorder, to 
include as secondary to a service-connected left knee condition 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested in 
the first post service year; the Veteran does not currently have 
a right ear hearing loss disability pursuant to 38 C.F.R. 
§ 3.385; and the Veteran's current left ear hearing loss 
disability is not related to excessive noise or acoustic trauma 
experienced in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  When a chronic disease identity is 
established in service, then a showing of continuity after 
discharge is not required.  Continuity of symptomatology is 
required only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or 
an organic disease of the nervous system, may be presumed to have 
been incurred in service, if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks entitlement to service connection for bilateral 
hearing loss.  The Veteran contends that his current hearing loss 
is due to his exposure to loud noise from helicopters in service.  
The Veteran's Military Occupational Specialty (MOS) indicates 
that the Veteran was an aviation mechanic in service.  The 
Veteran testified before the undersigned Veterans Law Judge that 
he was exposed to loud noise in service.

The Veteran's service treatment records (STRs) show that during 
an enlistment physical examination in August 1965, a hearing test 
showed pure tone thresholds, in decibels (the numbers in 
parentheses are ASA units converted to ISO (ANSI) units):  

Hertz
500
1000
2000
300
0
4000
Right 
ear
10 
(25)
5 
(15)
10 
(20)
/
5 
(10)
Left 
ear
10 
(25)
10 
(20)
10 
(20)
/
10 
(15)

No hearing disabilities or defects were diagnosed.  A 
reenlistment examination in August 1968 noted that the Veteran 
had 15/15 hearing in both ears.  No hearing defect was noted.

In July 2009 the Veteran was afforded a VA Compensation and 
Pension (C&P) hearing examination.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
20
25
25
Left 
ear
10
25
60
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

The Veteran reported that he was exposed to loud noise in service 
as an aviation mechanic.  The Veteran also reported that he was 
exposed to loud noise after service working around mail 
processing machinery without ear protection.  The examiner 
diagnosed the Veteran with normal right ear hearing and moderate 
sensorineural hearing loss in the left ear.  The examiner 
rendered the opinion that the Veteran's claimed hearing loss was 
less likely as not caused by or the result of noise exposure in 
service.  The examiner noted that audio examinations in service 
supported a finding of normal hearing.  In addition, the examiner 
noted that hearing loss due to noise exposure was usually a 
bilateral condition unless other factors were noted.  

The Board finds that entitlement to service connection for 
bilateral hearing loss is not warranted.  The Board acknowledges 
that the Veteran served as an aviation mechanic in service and 
that the Veteran was exposed to loud noise in service.  While the 
Veteran is competent to observe that he has a hearing loss 
problem, he has not claimed that he has medical training that 
would permit him to provide an opinion concerning the etiology of 
the sensorineural hearing loss.  The Veteran reported that he was 
exposed to loud noise after service from mail processing 
equipment while working for the United States Postal Service.  
Currently, the Veteran has a left ear hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  

However, the Veteran does not currently have a right ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385 as the evidence of 
record does not show that auditory thresholds for at least three 
of the five frequencies are 26 decibels or greater, the decibel 
loss is not 40 decibels or greater, nor does the evidence show 
that speech recognition scores for the right ear are less than 94 
percent.  After examination in July 2009 the Veteran was 
diagnosed with left ear hearing loss and was found to have normal 
right ear hearing.  The examiner rendered the opinion that the 
Veteran's hearing loss was not due to the Veteran's active 
service.  The examination is adequate as it was based on a review 
of the file, an examination of the Veteran, and as an adequate 
rationale was provided.  

Consequently, the weight of the probative evidence is against the 
Veteran's claim for service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.).  As the Veteran does not have a right ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385 and the preponderance of 
the evidence is against finding that the Veteran's left ear 
hearing loss is associated with the Veteran's active service, 
including exposure to excessive noise in service, entitlement to 
service connection for bilateral hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements concerning excessive noise exposure are 
considered competent, credible and probative, and they have been 
considered.  However, the Board finds the medical evidence most 
probative as to the issue of whether service connection for 
bilateral hearing loss is warranted.  While the Veteran is 
competent to report he had problems hearing, he is not competent 
as a lay person to diagnose a hearing loss disability that meets 
the requirements of 38 C.F.R. § 3.385 or to provide an 
etiological opinion as to the cause of hearing loss.  The most 
probative evidence of record does not show that he has a hearing 
loss disability in the right ear or that hearing loss in the left 
ear is related to active military service; accordingly, the 
criteria for service connection are not met.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2003 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the Veteran was 
provided notice in the September 2009 Supplemental Statement of 
the Case (SSOC) following a Board remand dated in September 2009.  
Although the notice provided did not address the rating criteria 
provisions that are pertinent to the Veteran's claim, such error 
was harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with respect 
to these claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

This case was previously before the Board in December 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
As previously noted, the Veteran was sent notice in accordance 
with Dingess in a SSOC dated in September 2009.  He was also 
accorded a VA examination with regard to his claim for service 
connection for hearing loss.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran submitted private treatment records 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The Veteran was afforded a VA medical examination in July 2009.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disorder, to include as secondary to a left knee condition.  
The RO has not provided the Veteran with proper VCAA notice on 
the secondary aspect of the claim.  Thus, on remand, corrective 
notice should be provided.

In July 2009 the Veteran was afforded a VA C&P examination.  
After examination the Veteran was diagnosed with lumbar spine 
degenerative joint disease.  The examiner rendered the opinion 
that the Veteran's low back condition is less likely as not 
related to the Veteran's active military service.  The examiner 
provided the rationale that the Veteran was able to work at heavy 
labor after separation from service for many years without any 
significant back problems.  The examiner also rendered the 
opinion that the Veteran's left knee condition did not cause or 
aggravate the Veteran's back condition because "he has equal 
limb lengths and he has free range of motion in the left knee and 
in fact has been using the back for at least three decades in a 
significant manner and even at this time he has minimal 
disability of the back."

In correspondence dated in November 2009, the Veteran avers that 
the July 2009 VA examiner did not have access to his medical 
records from his time in the postal service.  Moreover, the 
Veteran states that he has been receiving treatment for his back 
since the late 1970's and early 1980's.  He further submitted 
names and addresses of other medical providers, including Drs. 
Vanapoli, Prokesh, Sood and Estaris.  On remand, the RO should 
contact the Veteran to ascertain the dates of treatment and to 
inform the Veteran that he can provide private medical records to 
VA or provide authorization to allow VA to obtain those records.  

The examiner stated that the Veteran's back began to act up five 
or six years prior to the examination.  He further found that the 
Veteran was able to work for over 30 years with the US Postal 
Service doing heavy work.  However, he did not address the 
medical evidence contained in the Veteran's Postal Service 
medical records which showed that the Veteran had complained of 
pain in the lower region of the spine.  Accordingly, the Veteran 
should be afforded another VA examination.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records dating from September 9, 
2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should indicate what evidence is 
required to substantiate a claim for 
service connection as secondary to 
the Veteran's service-connected left 
knee.  

2.  Associate with the claims file any 
VA medical records pertaining to the 
Veteran dating from September 9, 2009, 
to the present.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

3.  The RO should ask the Veteran to 
submit any relevant records from private 
physicians, to include Drs.Vanapoli, 
Prokesh, Sood and Estaris, or an 
authorization form that would allow VA 
to request the records on his behalf.  

4.  After the above development is 
complete, schedule the Veteran for 
another examination concerning whether 
the claim for service connection for a 
lumbar spine disability.  The examiner 
should provide the Veteran with an 
opportunity to describe the symptoms he 
has had since service.  The examiner 
should opine as to whether the service-
connected disability is at least as 
likely as not (50 percent probability or 
greater) due to or aggravated (i.e., 
permanently worsened) by the service-
connected left knee condition beyond the 
natural progress of the condition.  The 
examiner should also opine as to whether 
it is at least as likely as not that the 
condition either began in or is related 
to service.  The examiner's attention is 
directed to the evidence in the claims 
folder showing the Veteran had 
complaints of back pain after discharge 
from service.  A complete rationale for 
all opinions must be provided.  

5.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


